DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/657,212	 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.
Status of Claims
Claim(s) 1-20 is/are pending of which Claim(s) 1 and 11 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Applicant asserts that Lerman does not suggest the presence of a sliding link while the brace is in use on moving patient because it is not explicitly intended by Lerman (Remarks Pages 7-9).
	

Examiner’s Response:
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. The invention of Lerman is clearly capable of having the fasteners 64 (See Figure 6) untightened while the user is moving and wearing the device to allow for sliding movement, as there is no structure from stopping the user from performing such function (Col. 4 line 62 – Col. 5 line 9, the fasteners 64/68 may be easily tightened and untightened for moving in the slots 62/66 as seen in Figures 6 and 8, wherein this is capable be done while the user is using the device as there is no structure of Lerman stopping this from occurring if desired by user). Thus even though Lerman does not explicitly state the sliding link while in use on a moving patient, this capable function is still clearly present within the device of Lerman.
Second Argument:
	Applicant asserts that the previous references do not disclose or teach the entire inner surface being covered in loop material, there being a plurality of thermal packs, the thermal packs of being able to be placed in any desired location and orientation, and that the air bladder has semi-tubular chambers that run parallel to the human body (Remarks Pages 12-17).
	Examiner’s Response:
	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. See updated rejection below wherein Jacobs further teaches providing a plurality of thermal packs and that the inner surface may be entirely covered in loop material such that the thermal packs are capable of being placed in any desired location and orientation as claimed. And further Kloecker provides teachings showing that the air bladder has semi-tubular chambers that run parallel to the human body as claimed herein.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “a plurality of seams”; however, claim 2 from which claim 3 depends already recites “a plurality of seams” it is unclear if these are the same or different plurality of seams. For examination purposes, the “plurality of seams” in claim 3 will be interpreted as the same “plurality of seams” in claim 2.
Regarding claim 14, the claim recites “wherein said panel assembly includes a waist panel”; however, the claim 11 from which 14 depends already states that the panel assembly includes a “waist panel” it is unclear if these are the same or different waist panels as such. For examination purposes, the “a waist panel” in claim 14 will be interpreted as the same “waist panel” in claim 11.
Regarding claim 16, the claim recites “wherein said panel assembly includes a waist panel”; however, the claim 11 from which 16 depends already states that the panel assembly includes a “waist panel” it is unclear if these are the same or different waist panels as such. For examination purposes, the “a waist panel” in claim 16 will be interpreted as the same “waist panel” in claim 11.
Regarding claim 18, the claim recites “wherein said panel assembly includes a thigh panel”; however, the claim 11 from which 18 depends already states that the panel assembly includes a “thigh panel” it is unclear if these are the same or different thigh panels as such. For examination purposes, the “a thigh panel” in claim 18 will be interpreted as the same “waist panel” in claim 11.

Claims 15 and 17 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Lowe (US 20150150717 A1) in view of Jacobs (US 20190298565 A1).
Regarding claim 1, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 

(b) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh); 
(c) a central web between said waist panel and said thigh panel (See Annotated Figure 3) configured to lie over said user’s hip (See Figure 6C in accordance with Annotated Figure 3 wherein this central web lies over the user’s hip), said waist panel, thigh panel, and central web in combination forming a panel assembly 10 (See Annotated Figure 3); 
(d) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(e) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]).

    PNG
    media_image1.png
    517
    652
    media_image1.png
    Greyscale

For note, Turconi discloses that the hip brace 10 (panel assembly) has the function of treating post-surgical edema (see [0008]).
Turconi does not disclose (f) said panel assembly including an inflatable air bladder extending through said waist panel, said thigh panel, and said central web configured to allow said user to selectively inflate and deflate said air bladder in order to regulate a pressure applied by said panel assembly to said user’s said lateral waist, said lateral thigh, and said hip, (i) wherein said air bladder is configured to be selectively inflated to adjustably compress said thermal bags against said user.
However, Kloecker teaches an analogous waist/hip/thigh garment G3 (See Figure 7, also device is further analogous in having a similar shape as Turconi) with an analogous thigh portion/panel 20 (See Figures 7-8 and [0108]) and analogous waist portion/panel 17 (See Figures 7-8 and [0108]) for treating edema in the hip, thigh, and waist (see [0108]) (wherein the garment G3 is of the same construction as the garments G2 and G1 of Figures 3-8) wherein this 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly 10 of Turconi (see Figure 3) to be entirely provided with the segmented inflatable bladder 4 of the garment G3 of Kloecker (thus causing the entire panel assembly to have an inflatable bladder 4) to further treat edema in the waist, thigh, and hip of the user (See Kloecker [0108]), such that as inflatable bladder 4 is providing compression to the leg as combined the inflatable bladder 4 is capable of, and thus configured to, compress the thermal bags (cryotherapeutic gel bag [0032]) provided on the interior side pocket 25 (see [0032]) against the user.
Torconi in view of Kloecker does not explicitly disclose the function of the air bladder 4 compressing said thermal bag (Turconi, cryotherapeutic gel bag [0032]) against said user.
However, Lowe teaches an analogous air bladder 208 (Figure 2D and [0066-0067]) as a compressive element and an analogous thermal bag 206 (Figure 2D and [0066] wherein this a heat exchanger 206, see [0068] wherein the heat exchanger 206 may be in the form of a bladder which is a bag) placed against the user 102 (See Figure 2D) wherein the analogous air bladder 208 is used to apply a compressive force (compression) to the analogous thermal bag 206 (see [0067-0068]) wherein performing this function improves the heat exchange the body receives from the thermal bag 206 (see [0068]) which aids in treating edema (see [0068]) and overall improves healing and health of the body part (see [0004]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the air bladder 4 of Kloecker to compress the interior thermal bag of Turconi (cryotherapeutic gel bag [0032]) against the user 
Turconi in view of Kloecker in view of Lowe does not disclose said panel assembly having an inward facing surface covered entirely in loop material; (h) a plurality of thermal bags, with each of said thermal bags having an outward facing hook panel configured to allow said user to place each bag in any desired position and orientation on said inward facing surface of said panel assembly.
Turconi does disclose a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag). Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].
Furthermore, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) wherein a plurality of thermal transfer bags 110 may be used (Figure 4 and [0029-0030]) and placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly may be entirely provided/covered with loop material [0025, 0028] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008] and as seen in Figures 3-5B the construction of the hook and loop enables the user to place each bag in any desired position and orientation on said inward facing surface of said panel assembly.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (entire inner side of panel assembly provided with loop material, Jacobs [0028], and outward facing side of thermal bag with hook material) as taught by 
Regarding claim 2, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 1 above.
Kloecker further teaches wherein said air bladder 4 is divided by a plurality of seams ([0101] the bladder is segmented into sections, as shown in Figure 3 for segments 5-8, and these section lines can be seen in the Figure 7 embodiment, wherein these may be called “seams” according to https://dictionary.cambridge.org/us/dictionary/english/seam wherein a “seam” is a line where two things join) configured to control how said air bladder 4 inflates (see [0101] wherein each of these segments of the inflatable bladder 4 may be inflated and deflated separately).
Regarding claim 3, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 2 above.
Kloecker further teaches wherein said air bladder 4 is divided by the plurality of seams (see claim 2 above) (see [0101]) into a plurality of semi-tubular chambers (see [0100] and Figures 4-6 wherein the cross-section of these chambers of air bladder 4 are circular and hollow but not overall elongated cylindrical shape as seen in Figures 7-8, such that then these chambers have some of the qualities of a “tube” meaning “a hollow elongated cylinder” according to Merriam Webster [https://www.merriam-webster.com/dictionary/tube] and the definition of “semi” meaning “to some extent : partly : incompletely” according to Merriam Webster [https://www.merriam-webster.com/dictionary/semi], provides that then that these chambers of air bladder 4 may be considered “semi-tubular” as they contain aspects of a tubular shape but not entirely) wherein said semi-tubular chambers in said thigh panel 20 (See Figures 
Regarding claim 4, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 1 above.
Turconi further discloses: 
(a) a brace assembly 18’ (articulated rod 18’) removably attached to said panel assembly (see [0038] where 18’ is attached to side portion 13 which is a part of the panel assembly 10 as a whole with quick hooking means, see further [0039] and the Abstract); 
(b) said brace assembly 18’ including, 
(i) an upper link (See Annotated Figure 6C), 
(ii) a lower link (See Annotated Figure 6C), 
(iii) a pivot mechanism pivotally connecting said upper link to said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated), 
(iv) an upper plate 23U (upper buckle 23, see Figure 6C) connected to said upper link;
(c) wherein said upper plate 23U is removably attached to said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area).

    PNG
    media_image2.png
    672
    713
    media_image2.png
    Greyscale

Regarding claim 11, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, lateral hip area, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a panel assembly 10 configured to cover said user’s lateral waist, lateral hip area, and lateral thigh (See Annotated Figure 3, and Figure 6C in view of Annotated Figure 3);
said panel assembly 10 including a waist panel (See Annotated Figure 3), a thigh panel (See Annotated Figure 3), and a central web (See Annotated Figure 3) connecting said waist panel and a said thigh panel (See Annotated Figure 3);
(b) a waist strap 14a configured to encircle said waist of said user and secure said panel assembly to said user (see [0036], See Annotated Figure 3, and Figure 6C); 
(c) an upper thigh strap 14b configured to encircle said thigh of said user and secure said panel assembly to said user (see [0036], See Annotated Figure 3, and Figure 6C).

Turconi does not disclose (f) said panel assembly including an inflatable air bladder extending through said waist panel, said thigh panel, and said central web configured to allow said user to selectively inflate and deflate said air bladder in order to regulate a pressure applied by said panel assembly to said user’s said lateral waist, said lateral thigh, and said hip, (i) wherein said air bladder is configured to be selectively inflated to adjustably compress said thermal bags against said user.
However, Kloecker teaches an analogous waist/hip/thigh garment G3 (See Figure 7, also device is further analogous in having a similar shape as Turconi) with an analogous thigh portion/panel 20 (See Figures 7-8 and [0108]) and analogous waist portion/panel 17 (See Figures 7-8 and [0108]) for treating edema in the hip, thigh, and waist (see [0108]) (wherein the garment G3 is of the same construction as the garments G2 and G1 of Figures 3-8) wherein this garment of Kloecker contains an inflatable bladder 4 (segments pockets of inflatable air 4 [0100]) which is configured to allow said user to selectively inflate and deflate said air bladder 4 (and thus being able to adjustably compress against the user) in order to regulate a pressure applied to the waist, thigh, and hip (see [0101, 0106] valves 10 permit the user to selectively deflate and inflate the inflatable bladders 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly 10 of Turconi (see Figure 3) to be entirely provided with the segmented inflatable bladder 4 of the garment G3 of Kloecker (thus causing the entire panel assembly to have an inflatable bladder 4) to further treat edema in the waist, thigh, and hip of the user (See Kloecker [0108]), such that as inflatable bladder 4 is providing compression to the leg as combined the inflatable bladder 4 is capable of, and thus configured to, compress the thermal bags (cryotherapeutic gel bag [0032]) provided on the interior side pocket 25 (see [0032]) against the user.

However, Lowe teaches an analogous air bladder 208 (Figure 2D and [0066-0067]) as a compressive element and an analogous thermal bag 206 (Figure 2D and [0066] wherein this a heat exchanger 206, see [0068] wherein the heat exchanger 206 may be in the form of a bladder which is a bag) placed against the user 102 (See Figure 2D) wherein the analogous air bladder 208 is used to apply a compressive force (compression) to the analogous thermal bag 206 (see [0067-0068]) wherein performing this function improves the heat exchange the body receives from the thermal bag 206 (see [0068]) which aids in treating edema (see [0068]) and overall improves healing and health of the body part (see [0004]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the air bladder 4 of Kloecker to compress the interior thermal bag of Turconi (cryotherapeutic gel bag [0032]) against the user as taught by Lowe in order to improve the heat exchange the body receives from the thermal bag (Lowe [0068]) which aids in treating edema (see Lowe [0068]) and overall improves healing and health of the body part (see Lowe [0004]).
Turconi in view of Kloecker in view of Lowe does not disclose said panel assembly having an inward facing surface covered entirely in loop material; (h) a plurality of thermal bags, with each of said thermal bags having an outward facing hook panel configured to allow said user to place each bag in any desired position and orientation on said inward facing surface of said panel assembly.
Turconi does disclose a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag). Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (entire inner side of panel assembly provided with loop material, Jacobs [0028], and outward facing side of thermal bag with hook material) as taught by Jacobs as this is an alternative way of providing a removable thermal bag (wherein Jacobs discloses the thermal bag being able to removably placed into a pocket 25 [0032]) that provides the user with the ability to position the thermal therapy to a desired position (Jacobs [0008]), and to have further provided a plurality of thermal bags 110 (Jacobs [0029-0030]) in order to enable a larger and more customizable area of thermal treatment to the user.
Regarding claim 12, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 11 above.
Kloecker further teaches wherein said air bladder 4 is divided by a plurality of seams ([0101] the bladder is segmented into sections, as shown in Figure 3 for segments 5-8, and these section lines can be seen in the Figure 7 embodiment, wherein these may be called “seams” according to https://dictionary.cambridge.org/us/dictionary/english/seam wherein a “seam” is a line where two things join) configured to control how said air bladder 4 inflates (see 
Regarding claim 13, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 12 above.
Kloecker further teaches wherein said air bladder 4 is divided by the plurality of seams (see claim 2 above) (see [0101]) into a plurality of semi-tubular chambers (see [0100] and Figures 4-6 wherein the cross-section of these chambers of air bladder 4 are circular and hollow but not overall elongated cylindrical shape as seen in Figures 7-8, such that then these chambers have some of the qualities of a “tube” meaning “a hollow elongated cylinder” according to Merriam Webster [https://www.merriam-webster.com/dictionary/tube] and the definition of “semi” meaning “to some extent : partly : incompletely” according to Merriam Webster [https://www.merriam-webster.com/dictionary/semi], provides that then that these chambers of air bladder 4 may be considered “semi-tubular” as they contain aspects of a tubular shape but not entirely) wherein said semi-tubular chambers in said thigh panel 20 (See Figures 7-8) are configured to run parallel to said user's thigh (See Figure 8 wherein the thigh panel 20 and thus all the subcomponents therein including the chambers are parallel, side by side and “never converging” according to Dictionary.com [https://www.dictionary.com/browse/parallel], to the user’s thigh thus being parallel) and wherein said semi-tubular chambers in said waist panel 17 are configured to run parallel to said user's torso (See Figure 8 wherein the waist panel 17 and thus all the subcomponents therein including the chambers are parallel, side by side with and “never converging” according to Dictionary.com [https://www.dictionary.com/browse/parallel], to the user’s torso thus being parallel).
Regarding claim 14, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 11 above.
Turconi further discloses: 

(b) said brace assembly 18’ including, 
(i) an upper link (See Annotated Figure 6C), 
(ii) a lower link (See Annotated Figure 6C), 
(iii) a pivot mechanism pivotally connecting said upper link to said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated), 
(iv) an upper plate 23U (upper buckle 23, see Figure 6C) connected to said upper link (See Annotated Figure 6C);
(c) wherein said panel assembly 10 includes a waist panel (See Annotated Figure 3) and said upper plate 23U is removably attached to said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area).
Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Lowe (US 20150150717 A1) in view of Jacobs (US 20190298565 A1) in view of Lerman (US 6540703 B1).
Regarding claim 5, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 4 above.
Turconi in view of Kloecker in view of Jacobs does not disclose wherein said connection between said upper plate and said upper link is a free sliding connection configured to allow said upper plate to freely slide along said upper link over a defined range of motion. 
However, Lerman teaches an analogous hip brace (See Figure 1, see title where this is a post-operative hip abduction orthosis, then see Turconi [0008] which is the same 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the upper link (See Annotated Figure 6C) and upper plate 23U of Turconi to be a free sliding connection as taught by Lerman above to allow adjustment of the brace to a desired position for best functionality (See Lerman Col. 4 line 62 – Col. 5 line 9).
Regarding claim 10, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 1 above.
Turconi does disclose a lower thigh strap 24b connected to the lower plate 23L (lower buckle 23) (See Figure 6C and [0031]).
Turconi in view of Kloecker in view of Lowe in view of Jacobs does not disclose (a) a slide body slidably attached to said lower link; (b) a lower thigh strap attached to said slide body; and (c) wherein said slide body is configured to translate along said lower link while a slide release is actuated and lock in position when said slide release is released.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the lower link (See Annotated Figure 6C) and lower plate 23L of Turconi to be a sliding adjustment connection as taught by Lerman above to allow adjustment of the brace to a desired position for best functionality (See Lerman Col. 4 line 62 – Col. 5 line 9), wherein this makes the lower plate 23L a slide body which is connected to a thigh strap 24b (See Turconi Figure 6C and [0031]).
Regarding claim 15, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 14 above.
Turconi in view of Kloecker in view of Lowe in view of Jacobs does not disclose wherein said connection between said upper plate and said upper link is a free sliding connection 
However, Lerman teaches an analogous hip brace (See Figure 1, see title where this is a post-operative hip abduction orthosis, then see Turconi [0008] which is the same goal/function) with an analogous brace assembly (See Figure 2) with an analogous pivot connection 60, upper link 56, lower link 58, and analogous upper plate 80 which acts as the connection between upper link 56 and analogous waist panel 18 (See Figures 2 and 6), wherein upper link 56 has elongated slots 62 (See Figure 6) and fasteners 64 permit free sliding connection between the upper link 56 and upper plate 80 over the defined length of the elongated slot 62 (defined range of motion) to allow adjustment of the brace to a desired position for best functionality (See Col. 4 line 62 – Col. 5 line 9), wherein the free sliding connection may be adjusted while the orthotic is installed on said user and in use by said user (Col. 4 line 62 – Col. 5 line 9, the fasteners 64/68 may be easily tightened and untightened for moving in the slots 62/66 as seen in Figures 6 and 8, wherein this is capable be done while the user is using the device as there is no structure of Lerman stopping this from occurring if desired by user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the upper link (See Annotated Figure 6C) and upper plate 23U of Turconi to be a free sliding connection as taught by Lerman above to allow adjustment of the brace to a desired position for best functionality (See Lerman Col. 4 line 62 – Col. 5 line 9).
Regarding claim 20, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 14 above.
Turconi does disclose a lower thigh strap 24b connected to the lower plate 23L (lower buckle 23) (See Figure 6C and [0031]).

However, Lerman teaches an analogous hip brace (See Figure 1, see title where this is a post-operative hip abduction orthosis, then see Turconi [0008] which is the same goal/function) with an analogous brace assembly (See Figure 2) with an analogous pivot connection 60, upper link 56, lower link 58, and analogous lower plate 82 which acts as the connection between lower link 58 and analogous thigh panel area 40 of the panel assembly (See Figures 2 and 8-9), wherein lower link 58 has elongated slots 66 (See Figure 8) and fasteners 68 permit free sliding connection between the lower link 58 and lower plate 82 over the defined length of the elongated slot 66 (defined range of motion) to allow adjustment of the brace to a desired position for best functionality (See Col. 4 line 62 – Col. 5 line 9), wherein then the lower plate 82 may be regarded as a slide body as it slides in relation to the lower link 58.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the lower link (See Annotated Figure 6C) and lower plate 23L of Turconi to be a sliding adjustment connection as taught by Lerman above to allow adjustment of the brace to a desired position for best functionality (See Lerman Col. 4 line 62 – Col. 5 line 9), wherein this makes the lower plate 23L a slide body which is connected to a thigh strap 24b (See Turconi Figure 6C and [0031]).
Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Lowe (US 20150150717 A1) in view of Jacobs (US 20190298565 A1) in view of Schwenn (US 20050283102 A1).
Regarding claim 6, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 1 above.

Turconi in view of Kloecker in view of Lowe in view of Jacobs does not disclose wherein said waist strap includes: (b) a first sheave assembly connected to said waist panel; (c) a second sheave assembly connected to said waist strap; and (d) a first cord running through said first and second sheave assemblies and connected to a first adjustment tab.
However, Schwenn teaches an analogous hip orthosis (See Figures 1-2, Title) with an analogous waist panel 12 (See Figure 3, [0043]) and analogous waist strap 14 (See Figure 3, [0043]) which are connected by a block-and-tackle 16 (closure unit 16) (See Figure 3, [0043]) in order to provide compressive force and ensure the analogous brace assembly 94 has a stable anchor point [0044] wherein this is formed by providing a first sheave assembly 18 connected to the waist panel 12 (See Figures 3 and 9-10) and a second sheave assembly 20 connected to the waist strap 14 (See Figures 3 and 9-10) which are connected with a first cord 40 (See Figures 9-10, [0046]) running through the first and second sheave assemblies 18 and 20 (See Figures 9-10) and connected to a first adjustment tab 48/41 (see [0047, 0049] and Figures 3 and 9-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist panel (See Annotated Figure 3) and waist strap 14a of Turconi to be connected by a block-and-tackle 16 as taught by Schwenn in order to provide compressive force to ensure the brace assembly 18’ has a stable anchor point on the waist (Schwenn [0044]).
Regarding claim 7, Turconi in view of Kloecker in view of Lowe in view of Jacobs in view of Schwenn discloses the invention of claim 6 above.

Regarding claim 8, Turconi in view of Kloecker in view of Lowe in view of Jacobs in view of Schwenn discloses the invention of claim 7 above.
Turconi in view of Kloecker in view of Lowe in view of Jacobs does not disclose a third sheave assembly connected to said thigh panel; a fourth sheave assembly connected to said upper thigh strap; and a second cord running through said third and fourth assemblies and connected to a second adjustment tab.
However, Schwenn does further teach that such compressive forces on the thigh would also be useful to provide a second stable anchor point for the analogous brace assembly 94 [0044] wherein it would be obvious to also then provide a second block-and-tackle 16 (closure unit 16) between the analogous thigh panel 62 and analogous thigh strap 92.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second block-and-tackle 16-2 as taught by Schwenn between the thigh strap 14b and thigh panel (See Annotated Figure 3) of Turconi to provide further compressive forces on the thigh to make a stable anchor point for the brace assembly 18’ (See Schwenn [0044]) wherein this second block-and-tackle 16-2 would comprise a third sheave assembly 18-2 connected to the thigh panel, a fourth sheave assembly 20-2 connected to the upper thigh strap 14b, and a second cord 40-2 running through those third and fourth sheave assemblies (18-2 and 20-2) connected to a second adjustment tab 48/41-2 (See Schwenn Figures 3 and 9-10).
Regarding claim 9, Turconi in view of Kloecker in view of Lowe in view of Jacobs in view of Schwenn discloses the invention of claim 8 above.

Regarding claim 16, Turconi in view of Kloecker in view of Lowe in view of Jacobs discloses the invention of claim 11 above.
Turconi discloses a) a first snap together coupler 16 (on strap 14a) (see Figure 3 and [0021] wherein this is “quick hooking means 16” which may be Velcro clamping the waist strap 14a as shown in Figure 6A, wherein this can be called a snap together coupler as “snap” means “quick”, see https://www.dictionary.com/browse/snap, and this couples the waist strap 14a) configured to allow said waist strap 14a to be easily connected (see [0021] and Figures 1-3). 
As combined, Turconi discloses (a) wherein said panel assembly 10 includes a waist panel (See Annotated Figure 3 of Turconi) (already in clam 11 as well).
Turconi in view of Kloecker in view of Lowe in view of Jacobs does not disclose wherein said waist strap includes: (b) a first sheave assembly connected to said waist panel; (c) a second sheave assembly connected to said waist strap; and (d) a first cord running through said first and second sheave assemblies and connected to a first adjustment tab.
However, Schwenn teaches an analogous hip orthosis (See Figures 1-2, Title) with an analogous waist panel 12 (See Figure 3, [0043]) and analogous waist strap 14 (See Figure 3, [0043]) which are connected by a block-and-tackle 16 (closure unit 16) (See Figure 3, [0043]) in order to provide compressive force and ensure the analogous brace assembly 94 has a stable anchor point [0044] wherein this is formed by providing a first sheave assembly 18 connected to the waist panel 12 (See Figures 3 and 9-10) and a second sheave assembly 20 connected to the waist strap 14 (See Figures 3 and 9-10) which are connected with a first cord 40 (See Figures 9-10, [0046]) running through the first and second sheave assemblies 18 and 20 (See 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist panel (See Annotated Figure 3) and waist strap 14a of Turconi to be connected by a block-and-tackle 16 as taught by Schwenn in order to provide compressive force to ensure the brace assembly 18’ has a stable anchor point on the waist (Schwenn [0044]).
Regarding claim 17, Turconi in view of Kloecker in view of Lowe in view of Jacobs in view of Schwenn discloses the invention of claim 16 above.
Schwenn further teaches wherein said first sheave assembly 18, said second sheave assembly 20, and said adjustment tab 48/41 combine to form a first block-and-tackle 16 providing a mechanical advantage for increasing a tension on said waist strap 14a (See Schwenn [0049] wherein the adjustment tab 41 is pulled to create tension which creates compressive force).
Regarding claim 18, Turconi in view of Kloecker in view of Lowe in view of Jacobs in view of Schwenn discloses the invention of claim 17 above.
Turconi discloses wherein said panel assembly 10 includes a thigh panel (See Annotated Figure 3 of Turconi) (also already addressed in claim 11).
Turconi in view of Kloecker in view of Lowe in view of Jacobs does not disclose a third sheave assembly connected to said thigh panel; a fourth sheave assembly connected to said upper thigh strap; and a second cord running through said third and fourth assemblies and connected to a second adjustment tab.
However, Schwenn does further teach that such compressive forces on the thigh would also be useful to provide a second stable anchor point for the analogous brace assembly 94 [0044] wherein it would be obvious to also then provide a second block-and-tackle 16 (closure unit 16) between the analogous thigh panel 62 and analogous thigh strap 92.

Regarding claim 19, Turconi in view of Kloecker in view of Lowe in view of Jacobs in view of Schwenn discloses the invention of claim 18 above.
Schwenn further teaches said third sheave assembly 18-2, said fourth sheave assembly 20-2, and said second adjustment tab 48/41-2 combine to form a second block-and-tackle 16-2 providing a mechanical advantage for increasing a tension on said upper thigh strap (See Schwenn [0049] wherein the adjustment tab 41 is pulled to create tension which creates compressive force).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/13/2022

/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/13/2022